                      Case 18-21683-AJC       Doc 70     Filed 08/03/20    Page 1 of 1
Form ATYHRG


                             United States Bankruptcy Court
                                      Southern District of Florida
                                        www.flsb.uscourts.gov
                                                                                  Case Number: 18−21683−AJC
                                                                                  Chapter: 13
In re:
John M Skippings
19208 NE 25 Avenue # 302
Miami FL 33180
SSN: XXX−XX−3949
                                        NOTICE OF HEARING
NOTICE IS HEREBY GIVEN that a hearing will be held before the Honorable A. Jay Cristol on 08/25/2020 at
09:00AM

by TELEPHONE through CourtSolutions LLC

To participate through CourtSolutions, you must make a reservation in advance no later than 3:00 p.m.,
one business day before the date of the hearing. Reservations should be arranged online at
https://www.court−solutions.com. If a party is unable to register online, a reservation may also be made
by telephone at (917) 746−7476.

**EFFECTIVE IMMEDIATELY** Until further notice or unless directed otherwise, the court will ONLY hold
hearings by TELEPHONE. Individuals not represented by counsel will be able to use the telephonic services
FREE of charge. All attorneys shall advise their clients NOT to appear at the courthouse.

to consider the following:

[69] Amended Motion (63 Motion to Modify Plan (Re: 13 Chapter 13 Plan) ) Filed by Debtor John M
Skippings (Lombardi, Carolina)

THIS MATTER HAS BEEN SET ON THE COURT'S MOTION CALENDAR FOR A NON−EVIDENTIARY
HEARING. THE ALLOTTED TIME FOR THIS MATTER IS TEN MINUTES.

THE MOVANT (OR MOVANT'S COUNSEL if represented by an attorney) SHALL SERVE A COPY OF
THIS NOTICE OF HEARING and, unless previously served, the above−described pleading on all required
parties within the time frames required by the Bankruptcy Rules, Local Rules, or orders of the Court, and shall
file a certificate of service as required under Local Rules 2002−1(F) and 9073−1(B). Any party who fails to
properly serve any pleadings or other paper may be denied the opportunity to be heard thereon.

PLEASE NOTE: Photo identification is required to gain entrance to all federal courthouse facilities. Electronic
devices, including but not limited to cameras, cellular phones (including those with cameras), iPads, tablets,
pagers, personal data assistants (PDA), laptop computers, radios, tape−recorders, etc., are not permitted in
the courtroom, chambers or other environs of this court. These restrictions (except for cameras not
integrated into a cell phone device) do not apply to attorneys with a valid Florida Bar identification card,
attorneys who have been authorized to appear by pro hac vice order and witnesses subpoenaed to appear in a
specific case. No one is permitted to bring a camera or other prohibited electronic device into a federal
courthouse facility except with a written order signed by a judge and verified by the United States
Marshal's Service. See Local Rule 5072−2.

Dated: 8/3/2020
                                                       By: Carolina A Lombardi
